Judgment, Supreme Court, Bronx County, rendered October 12, 1972, convicting defendant, upon a plea of guilty, of attempted robbery in the first degree and sentencing him to a term of imprisonment not to exceed seven years, unanimously affirmed. The record establishes that the court, in determining the appropriate sentence, had before it extensive information and reports relating to the defendant’s background and history, including his age and prior involvements with the law. The court, therefore, by imposing a prison term implicitly concluded that youthful offender treatment was inappro*611priate. Based upon the entire record, we find that the sentence imposed by the court constituted a proper exercise of discretion. Concur — McGivern, P. J., Nunez, Murphy, Tilzer and Capozzoli, JJ.